Case 8:20-cv-00043-SB-ADS Document 191-29 Filed 05/14/21 Page 1 of 9 Page ID
                                 #:3657




  Summary Judgment Ex. 27
 Case 8:20-cv-00043-SB-ADS Document 191-29 Filed 05/14/21 Page 2 of 9 Page ID
                                  #:3658



1    COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
2    Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
3    E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
4    1700 G Street, NW
     Washington, D.C. 20552
5    Fax: (202) 435-5471
6    LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
7    Phone: (415) 844-9787
     301 Howard St., Suite 1200
8    San Francisco, CA 94105
     Fax: (415) 844-9788
9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
                        UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
     Bureau of Consumer Financial Protection, )
13                                            ) Case No.: 8-20-cv-00043-SB-ADS
                      Plaintiff,              )
14                                            )
                 vs.                          )
15                                            )
     Chou Team Realty, LLC et al.,            )
16                                            )
                      Defendants.             )
17                                            )
                                              )
18                                            )
19
20               DECLARATION OF ANNAIS RAMIREZ-VELAZQUEZ
21                    REGARDING DEBT PAY PRO RECORDS
22         I, Annaís Ramírez-Velázquez, pursuant to 28 U.S.C. § 1746, hereby state
23   and declare that I have personal knowledge of the facts as set forth below. If
24   called as a witness, I could and would testify as follows.
25         1.     I am a citizen of the United States and am over eighteen (18) years
26   of age. I am an employee of the Bureau of Consumer Financial Protection
27   (“Bureau”). I am a paralegal working in the Office of Enforcement within the
28   Bureau in Washington, D.C. As an employee with the Bureau, my current
                  DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING DEBT PAY PRO RECORDS
                                                    1
 Case 8:20-cv-00043-SB-ADS Document 191-29 Filed 05/14/21 Page 3 of 9 Page ID
                                  #:3659



1    duties include conducting document review and other factual research for
2    investigations and cases. I have been an employee of the Bureau since January
3    2020. Between May 2019 and December 2019, I was a contractor working in
4    the Office of Enforcement as a paralegal and had similar duties to those I have
5    now.
6           2.     I worked on the Bureau’s investigation of this matter and am also
7    assigned to this litigation.
8           3.     Defendants in this action include: (1) Docu Prep Center, Inc. and
9    Document Preparation Services, LP (collectively “Docu Prep Center”);
10   (2) Certified Doc Prep, Inc. and Certified Doc Prep Services, LP (collectively,
11   “Certified Doc Prep Services”); (3) Assure Direct Services, Inc. and Assure
12   Direct Services, LP (collectively, “Assure Direct Services”); (4) Direct
13   Document Solutions, Inc. and Direct Document Solutions, LP (collectively,
14   “Direct Document Solutions”); (5) Secure Preparation Services, Inc. and Secure
15   Preparation Services, LP (collectively, “Secure Preparation Services”); and
16   Docs Done Right, Inc. and Docs Done Right, LP (collectively, “Docs Done
17   Right”)
18          4.     I refer to Docu Prep Center, Certified Doc Prep Services, Assure
19   Direct Services, Direct Document Services, and Secure Preparation Services in
20   this declaration collectively as the “SLDR Companies.”
21          5.     I was asked to review a set of spreadsheets produced from a
22   software platform that the SLDR Companies and Docs Done Right used, and to
23   identify notes and consumer complaints relating to certain topics, as described
24   below.
25                                       Basis for Analysis
26          6.     To perform this review, I relied upon the following documents:
27               a. On or about December 16, 2020, Docs Done Right produced to the
28                 Bureau (among other documents) 32 spreadsheets with the phrase
                   DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING DEBT PAY PRO RECORDS
                                                     2
 Case 8:20-cv-00043-SB-ADS Document 191-29 Filed 05/14/21 Page 4 of 9 Page ID
                                  #:3660



1              “client_notes” in the file name (the “Client Notes Spreadsheets”),
2              in response to Request No. 1 in the Bureau’s September 1, 2020
3              request for documents, which sought documents and data
4              concerning the SLDR Companies’ and Docs Done Right’s services
5              stored on a software platform called Debt Pay Pro. The Client
6              Notes Spreadsheets included information about the name of the
7              consumer associated with the note (the “CONTACT_NAME”
8              field); the consumer’s unique ID number (the “CONTACT_ID”
9              field); the date of the note (the “CREATED_AT” field); the name
10             of the employee who created the note (the “CREATED_BY”
11             field); and the note associated with the consumer (the “NOTE”
12             field). The “NOTE” field contained both copies of emails that
13             consumers sent Docs Done Right and notes that employees of the
14             SLDR Companies and Docs Done Right created during phone calls
15             with consumers. The Client Notes Spreadsheets had the Bates
16             numbers CFPB-JN-0169414 to CFPB-JN-0169445 when the
17             Bureau produced them to Defendant Nesheiwat.
18          b. On or about July 3, 2020, Docs Done Right produced to the Bureau
19             a spreadsheet containing a list of customers of the SLDR
20             Companies in response to Request No. 1 in the Bureau’s First
21             Request for Production of Documents (the “Consumer List”),
22             which included consumer names and enrollment dates. The
23             Consumer List had the Bates number CFPB-JN-0123127 when the
24             Bureau produced it to Defendant Nesheiwat.
25          c. On January 22, 2021, during the Rule 30(b)(6) deposition of Docs
26             Done Right, Inc., Docs Done Right’s designated witness Eduardo
27             Martinez provided testimony regarding Docs Done Right and the
28             SLDR Companies’ use of the Debt Pay Pro platform, including
               DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING DEBT PAY PRO RECORDS
                                                 3
 Case 8:20-cv-00043-SB-ADS Document 191-29 Filed 05/14/21 Page 5 of 9 Page ID
                                  #:3661



1                    testimony regarding their use of its note-taking functions and the
2                    types of information stored about interactions with consumers.
3            7.      I performed this review primarily using Microsoft Excel.
4                            Notes Regarding Lower Interest Rates
5            8.      Using the search terms “interest” and “rate,” I located notes in the
6    Client Notes Spreadsheets that referenced interest rates. I then reviewed each
7    note to identify notes referencing the consumer having been told that they
8    would receive a lower interest rate through the SLDR Companies’ services. I
9    then identified which notes involved the same consumer (e.g., where the
10   consumer called multiple times to complain, or where the consumer both
11   emailed and called). I also identified whether the consumer was a customer of
12   the SLDR Companies using the Consumer List, and excluded consumers who
13   did not appear on that Consumer List.
14      9.           Through this search, I found 109 consumer complaints that
15   referenced representations made to the consumer about obtaining a lower
16   interest rate through the SLDR Companies’ services. Out of these 109
17   consumers, 64 were customers of Docu Prep Center. Below are excerpts from
18   four such complaints:
19           a.      “cl called in having questions about his interest, he said Shawne
20           told him that he could bring his interest down to %0.0 so he was upset
21           that his adviser basically mislead him and did nothing for him different,
22           the only reason cl got into our program was for that info adviser told
23           him.”
24           b.      “CLIENT CALLED IN VERY VERY UPSET BECUASE HER
25           CONSOLIDATION WAS PROCESSED AND SHE SAID HER INTEREST
26           RATE IS NOW 7.5%. I TOLD HER WE HAVE NO CONTROL OVER
27           THE INTEREST BC WE ARE NOT THE SERVICER. AS SOON AS I
28           SAID THAT, SHE BECAME FURIOUS BECAUSE SHE SAID
                     DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING DEBT PAY PRO RECORDS
                                                       4
 Case 8:20-cv-00043-SB-ADS Document 191-29 Filed 05/14/21 Page 6 of 9 Page ID
                                  #:3662



1             JENNIFER SPECIFICALLY TOLD HER SHE WOULD HAVE A SET
2             INTEREST RATE OF 4.5% AND THAT, THAT WAS THE ONLY
3             REASON WHY SHE STAYED WITH OUR SERVICES.”
4             c.     “Hi Keren: I spoke to a Tyron Roundtree at Assure Direct and he
5             assured me the school loan was going to be reduced from a 3 % interest
6             rate to a 0% interest rate and the loan would be forgiven in 20 years. I
7             sent him an email to confirm this but it was returned to me. Can you
8             please confirm this information. I’m waiting for my final paperwork.
9             Thank you.”
10            d.     “client called in he stated he just received a letter from navient
11            with an interest rate of 6. something client is upset because he stated
12            when he talked to his loan adviser he was told he would have a interest of
13            2.0”
14                         Notes Regarding Improved Credit Scores
15      10.          Using the search terms “credit” and “score,” I located call notes in
16   the Client Notes Spreadsheets that referenced interest rates. I then reviewed
17   each note to identify client notes referencing the consumer having been told that
18   their credit score would improve. I then identified which notes involved the
19   same consumer (e.g., where the consumer called multiple times to complain, or
20   where the consumer both emailed and called). I also identified whether the
21   consumer was a customer of the SLDR Companies using the Consumer List,
22   and excluded consumers who did not appear on that Consumer List.
23      11.          Through this search, I found notes involving 35 consumers that
24   referenced representations to the consumer about obtaining an improved credit
25   score through the SLDR Companies’ services. Out of these 35 consumers, 8
26   were customers of Docu Prep Center. Below are excerpts from three such notes:
27            a.     “Client called in to cancel; said she was lied to and that she had
28            her lawyer on the phone. I asked if she could clarify, and she said she
                     DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING DEBT PAY PRO RECORDS
                                                       5
 Case 8:20-cv-00043-SB-ADS Document 191-29 Filed 05/14/21 Page 7 of 9 Page ID
                                  #:3663



1             was told that her loans would be paid off by Jan 1 … Client said she was
2             told her Credit Score would improve and that was a lie.”
3             b.    “cl called in asking to reschedule her payments and actually bring
4             the two payments into one ... cl then asked how is that this affects her
5             credit score. i explained to cl that it actually betters her credit.”
6             c.    “Spoke with Client as supervisor she was highly upset because she
7             was told the as soon as she enters this program her credit score will go
8             up and her loan balance will be cut in half. i explain to client the process
9             and how the program works and she requested a refund because that not
10            what her adviser told her.”
11                      Notes Regarding Other Misleading Conduct
12      12.         Using the search terms “scam,” “lying,” and “lie,” I located call
13   notes in the Client Notes Spreadsheets that referenced those terms. I reviewed
14   each note field to identify client notes referencing the consumer describing the
15   SLDR Companies as a scam or describing being or lied to by the SLDR
16   Companies. I then identified which notes involved the same consumer using
17   consumers’ names. I also identified whether the consumer was a customer of
18   the SLDR Companies using the Consumer List, and excluded consumers who
19   did not appear on that Consumer List.
20      13.         Through this search, I found 148 consumer complaints in which
21   the consumer described the SLDR Companies as a scam or described being lied
22   to by the SLDR Companies. Out of these 148 consumers, 65 were customers of
23   Docu Prep Center. Below are excerpts from three such complaints:
24            a.    “I received a phone call this morning about documentation that I
25            had not submitted. It was upsetting to me because when I called after
26            receiving letter about student loan forgiveness the man I spoke with said
27            that I would have almost all of my loans forgiven because I am on SSI, so
28            I agreed to the charges thinking that in 3 months I would have almost all
                    DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING DEBT PAY PRO RECORDS
                                                      6
 Case 8:20-cv-00043-SB-ADS Document 191-29 Filed 05/14/21 Page 8 of 9 Page ID
                                  #:3664



1          of my loans forgiven. While going through with the process. I was told by
2          the representative at FEDLOANS that it would actually take 20 years for
3          that on SSI and 10 years of consistent payments under the as you earn
4          plan and my loans were not insured as I was led to believe. I am on SSI
5          all those documents are free to submit. I was led to believe something
6          that was not true and that is why I did not send another income
7          statement. They call it fraud when you say things to lure people in that’s
8          false. I did not report you because I am busy and I needed my loans
9          consolidated. If I appear rude it’s because I was lied to, in order to get
10         my business. I’m am just upset because I was misinformed about this
11         program.”
12         b.     “I am getting bills from the dept of education once again.. Your
13         company(direct services) ensured me i would not recieve any more bills
14         for my student loans but i was evidently lied to... I gave u three payments
15         of $333 to forgive my loans but u guys did not do this... I dont know how
16         u plan on paying me that money back but i will be calling u monday to
17         finalize all of this... I will need all of the money i gave u back do to the
18         fact that you all did not do what u said u were going to do...”
19         c.     “Here is my 2015 tax return PDF, please just print the first two
20         pages you need. And please respond to this-- is this consolidation for real
21         and actually happening? Because it has been months now, and the fees
22         have been taken from my bank account already, but I’m still paying loan
23         payments to the old company, so what gives? I’ve sent this financial
24         information before too. Please confirm this is not a scam and is actually
25         going forward.”
26
27   I declare under penalty of perjury that the foregoing is true and correct.
28
                  DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ REGARDING DEBT PAY PRO RECORDS
                                                    7
Case 8:20-cv-00043-SB-ADS Document 191-29 Filed 05/14/21 Page 9 of 9 Page ID
                                 #:3665
